department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number telephone number uil employer_identification_number legend project dear this is in reply to your ruling_request regarding the implementation of a new program on your exempt status under sec_501 of the internal_revenue_code facts you are an organization described in sec_501 of the code and classified as a medical_research_organization described in sec_509 and sec_170 of the code are governed by a self-electing five member board_of directors you your purpose is to engage in genomic research to aid in the treatment of genetic based diseases you operate as a collaborative undertaking involving participation by academics tax- exempt hospitals and medical centers representatives or government and quasi-governmental agencies health oriented charities and foundations and representatives of the pharmaceutical information_technology and genetic measurement industries using this consortium model you seek to conduct fundamental biomedical research with input and advice from scientists and physicians from the non-profit academic and commercial sectors you will develop standardized protocols and procedures for collecting processing and testing specimens and for reporting test results foster better communication energize shared insights facilitate collateral studies and accelerate understanding of the underlying causes of human disease you intend to develop new ways to diagnose diseases to discern insights that better predict the course of the disease and to uncover key biochemical steps whose manipulation would improve patient outcome you also will encourage the development of related sciences by standardizing these key elements of the research process you will for each specific research project you intend to create a separate formal membership structure you will enter into membership agreements with interested participants willing to provide funding primarily pharmaceutical companies funding members for each project you will also establish various advisory committees which will be comprised of experts and specialists from your membership base who are particularly involved or interested in the objectives of the research and who will be almost exclusively from the non-profit and academic sectors the purpose of these project-specific advisory committees is to enhance your ability to utilize the accumulated knowledge and experience of others and to ensure that the research project is conducted in a way that will be most useful and accessible to others working in the same field the project your initial focus has been on the project which involves the creation of an extensive publicly- accessible database that contains clinical presentations and outcomes along with the patterns of gene expressions of tissue samples of a particular disease in different individuals this database will be freely available to the public on the internet you have entered into specimen collection agreements with various medical centers for acquisition of patient tissue and peripheral blood samples under standard patient consent procedures the project also involves the development and implementation of common standards for data generation and handling in gene expression analysis that will allow for consistent representation of data among educational scientific and commercial entities funding members for the project appoint a member to the executive steering committee there is no restriction on the number of funding members the executive steering committee is an advisory committee set up primarily to provide advice regarding the structure and implementation of the database including methods of formatting the data and analysis for easiest access the executive steering committee also advises on the disease types that should be analyzed and budget uses the executive steering committee’s role is solely advisory and its recommendations are not binding specimen redistribution program under this program you will make you now intend to utilize the residual tissue accumulated in the course of the project by redistributing it to other persons for follow-on studies that you do not have the resources or expertise to conduct specimen redistribution program residual tissue and blood samples and related clinical information residual specimens available to both tax-exempt and for-profit organizations and will utilize an application procedure to ensure that the specimens are allocated to projects that have the greatest chance of producing useful results the majority of the residual specimens will be reserved for academics and researchers at tax-exempt medical institutions though some of the specimens will be available to for-profit applicants such as pharmaceutical companies you intend to make the specimens available to for-profit organizations because you have determined that they have the expertise and funding necessary to conduct extensive clinical studies utilizing the residual specimens and that such studies can produce significant additional information that will be added to your database in particular these studies will allow the identification of effective targets for therapeutic intervention as well as indicators of unfavorable responses to the tested treatments outside organizations utilizing your residual specimens are required to sign a research agreement which limits the use of the specimens and requires recipients to report to you the results of all research done using the specimens you then make the results of that research public by incorporating it into the project’s database which is freely available to the public on the internet however the researcher does retain the rights to any intellectual_property discoveries made through the use of the specimens the researcher may delay transmitting the results to you if needed in order to secure intellectual_property rights to any discoveries but the results must be shared after a reasonable_time you have a limited amount of residual specimens available for redistribution therefore you will utilize an application process to determine who receives the specimens these applications will be evaluated by a specimen allocation subcommittee consisting of three members the members of this subcommittee will be appointed by the executive director of the project who is one of your officers the executive director will solicit nominations from the executive steering committee and other sources but no person affiliated with any pharmaceutical company is eligible for appointment to the specimen allocation subcommittee in determining which for-profit organizations applying for residual specimens will be allocated specimens the specimen allocation subcommittee will examine various factors including the description of the proposed research the applicant's commitment to devote adequate resources for the completion of the project the competency of the researchers their familiarity with the operation of the project and the database’s architecture and operating protocols and the ability to design follow-up studies to provide additional data you intend to provide tissue only to the for-profit applicants that are likely to produce the greatest amount of useful data because there is a limited amount of tissue available for redistribution the funding members are likely to have an advantage in this application process because of their close involvement with the set up and operation of the project through their participation in the executive steering committee ruling requested the implementation of the specimen redistribution program will not jeopardize your status as an organization described in sec_501 of the code or your classification as a medical_research_organization under sec_170 law sec_170 of the internal_revenue_code describes organizations the principal purpose or function of which are the providing of medical or hospital care or medical education or medical_research sec_501 of the code describes organizations organized and operated exclusively for charitable educational scientific and other purposes and requires that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 b ii b of the income_tax regulations regulations defines a medical_research_organization as one whose principal purpose or function is to engage in medical_research medical_research may be defined as the conduct of investigations experiments and studies to discover develop or verify knowledge relating to the causes diagnosis treatment prevention or control of physical or mental diseases and impairments of man sec_1_501_c_3_-1 of the regulations provides that in order to qualify as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that since an organization may meet the requirements of sec_501 of the code only if it serves a public rather than a private interest a scientific_organization must be organized and operated in the public interest therefore the term scientific includes the carrying on of scientific research in the public interest purpose for research to be scientific it must be carried on in furtherance of a scientific sec_1_501_c_3_-1 of the regulations provides that scientific research does not include activities of a type ordinarily carried on as an incident to commercial or industrial operations such as ordinary testing sec_1_501_c_3_-1 of the regulations states that scientific research will be regarded as carried on in the public interest if such research is directed toward benefiting the public if the research is carried on for the purpose of obtaining scientific information which is published in a treatise thesis trade publication or in any other form that is available to the interested public such research will be considered as directed toward benefiting the public and therefore will be regarded as research carried on in the public interest scientific research will be regarded as carried on in the pubic interest even though such research is performed pursuant to a contract or agreement under which the sponsor or sponsors of the research have the right to obtain ownership or control of any patents copyrights processes or formulae resulting from such research revrul_74_146 1974_1_cb_129 considered an organization whose activities included the preparation of accreditation standards the identification of schools and colleges meeting those standards and the dissemination to the public of the names of accredited institutions the accreditation program was designed to foster excellence in education and to develop criteria and guidelines for assessing educational effectiveness the organization was controlled by its dues-paying members and only accredited institutions were eligible for membership because some of the organization’s members were for profit these schools derived benefits from accreditation and as members of the organization were in a position to exercise some influence over its activities the ruling concludes that the benefits provided to the for-profit members were incidental to the overall public benefit of improved quality of education derived from the organization’s activities consequently the organization qualified as an organization described in sec_501 of the code revrul_76_296 1976_2_cb_141 provides in part that otherwise qualifying scientific research will not constitute an unrelated_trade_or_business by reason of its being undertaken pursuant to contracts with private industry and where the commercial sponsor retains the ownership rights to the research and any rights in patents resulting from the research the ruling also provides that if patent rights are involved publication of the research results may be delayed pending reasonable opportunity to establish those rights in iit research institute v united_states cl_ct cl_ct a u s claims_court reviewed the activities of an organization described in sec_501 of the code the organization contracted with a variety of industry members to perform research for them the court defined the term scientific to include the process by which knowledge is systematized or classified through the use of observation experimentation or reasoning the court found that the organization was not involved in the commercialization of the products or process developed as a result if its research iit research institute only developed a project to the point where the research principles were established at this point the sponsors would make the principles available to different customers usually in the form of newly developed products or equipment the court found significance in the fact that iit research institute did not engage in any consumer or market research or ordinary testing of the type which is carried on incident to commercial operations the court therefore found that the organization’s activities were research and not ordinary testing carried on as an incident to commercial or industrial operations in 554_fsupp_1379 w d mo affid 744_f2d_635 8th cir the court held that the midwest research institute did not jeopardize its tax-exempt status by performing projects for private sponsors the court stated that a project is scientific research if professional skill is involved in the design and supervision of a project intended to solve a problem through a search for a demonstrable truth the court stated that projects are ordinary testing if the work is generally repetitive and done by scientifically unsophisticated employees to determine if the item tested meets certain specifications as distinguished from testing done to validate a scientific hypothesis in 92_tc_1053 the court held that an organization operating a school to train individuals for careers as political campaign professionals did not exclusively serve purposes described in sec_501 of the code because it did not operate on a nonpartisan basis and it served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with one political_party and that most of the organization's graduates worked in campaigns for the party's candidates the court concluded that the organization conducted its activities to benefit the party's candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 of the regulations analysis for an organization to be operated for scientific purposes within the meaning of sec_501 its activities must be scientific and must constitute research which must be carried on in the public interest the term scientific has been broadly defined to include a process by which knowledge is systematized or classified through the use of observation experimentation or reasoning iit research institute v united_states supra see also midwest research institute v united_states supra the specimen redistribution program will involve compiling experimentation data gathered from the residual tissue and assembling it into a useful central resource of effective targets for therapeutic intervention and indicators of unfavorable outcomes thus because the specimen redistribution program involves systematizing and classifying knowledge it is scientific within the meaning of sec_1_501_c_3_-1 of the regulations in addition the specimen redistribution program will not result in the creation of any commercial products and will not consist of any product testing or similar activities as prohibited by sec_1_501_c_3_-1 of the regulations rather it will consist of fundamental data gathering and analysis while these activities may provide the basis for commercial products or indicate further avenues of research they will not constitute marketable products on their own therefore the specimen redistribution program constitutes scientific research within the meaning of sec_1_501_c_3_-1 of the regulations furthermore conducting scientific research alone is not sufficient to qualify as an organization described in sec_501 of the code the scientific research must be in the public interest rather than serving a private interest sec_1_501_c_3_-1 of the regulations while the recipients of the residual specimens will be able to retain the rights to any intellectual_property produced the results of that research will be transmitted to you and incorporated into the project's database within a reasonable_time the project's database will be freely available to the public on the internet therefore the results of experiments conducted using the residual specimens are considered as directed toward benefiting the public and therefore is regarded as research carried on in the public interest within the meaning of sec_1 c d of the regulations while your activities constitute scientific research in the public interest you must also comply with sec_1_501_c_3_-1 of the regulations which requires organizations to serve a public rather than a private interest your membership structure is similar to that of the organization described in revrul_74_146 your funding members receive benefits by becoming members of the executive steering committee and having an advantage in the application process for the residual specimens however the advantage in the application process is because the funding members are in the best position to efficiently and effectively utilize the residual specimens to generate additional information due to their familiarity with the project’s public database and research procedures efficient and effective utilization of the residual tissue is particularly important because there are limited amounts of the tissue available therefore while funding members will have an advantage over other for-profit applicants this advantage is directly related to furthering your exempt_purpose namely increasing the amount of public data on the disease in addition the funding members are not a closed group any organization with sufficient funds could become a funding member the benefits conferred are similar to those conferred on members of the organization described in revrul_74_146 this benefit is directly related to producing the highest quantity and quality of data for the project and is incidental in relation to the benefit to the public therefore you will be serving a public interest similarly all recipients of the residual specimens will receive a benefit in the form of rights to potential intellectual_property arising from the research however as long as the requirements in sec_1_501_c_3_-1 of the regulations and revrul_76_296 are satisfied this benefit is incidental and does not result in a conclusion that the research is not in the public interest as explained previously you meet these requirements with respect to the specimen redistribution program consequently the benefits to the recipients are incidental in relation to the benefit to public through fostering scientific research unlike the benefit conferred on the political_party in american campaign academy supra therefore the specimen redistribution program will not be considered to be operated for the benefit of private individuals within the meaning of sec_1_501_c_3_-1 of the regulations a medical_research_organization under sec_170 of the code is defined as an organization whose principal purpose or function is to engage in medical_research sec_1 b ii b of the regulations such research includes the conduct of investigations experiments and studies to discover develop or verify knowledge relating to the causes diagnosis treatment prevention or control of physical or mental diseases and impairments of man id the specimen redistribution program is designed to produce more information on the treatment of a particular disease you will then study and incorporate the information into your publicly available database this will develop knowledge related to the treatment and control of the disease and therefore will further medical_research within the meaning of sec_1 b ii b ruling the implementation of the specimen redistribution program will not jeopardize your status as an organization described in sec_501 of the code or your classification as a medical_research_organization under sec_170 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely steven grodnitzky manager exempt_organizations technical group enclosure notice
